Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		                ATTACHMENT TO ADVISORY ACTION
	The newly recited “elements of the first polymeric component” taught in the specification into claim 15 after final rejection would raise new issues which would require further search and/or consideration and thus the after final amendment will not be entered.  It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously cancelled claims (MPEP 714.13).
	Applicant arguments as to the after final amendment being denied of the entry would have little probative value at this time and thus the examiner’s response would not be needed.  In other words, the examiner will address merit of the newly recited limitations at a proper time (i.e. filing of RCE).
The after final amendment would overcome the pending rejection under 35 U.S.C. 112(b) although it is being denied of entry.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/Jan. 4, 2022                                                  /TAE H YOON/                                                                              Primary Examiner, Art Unit 1762